DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 12/09/2021 has been received and entered.  By the amendment, claims 1-2, 4-8 and 10 are now pending in the application.
Applicant’s arguments filed 12/09/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, it is unclear and confusing which side of “a surface of the side of the array substrate” since there are two sides as claimed “one side” and “another side”.  For the purposes of the examination, it is assumed that “another side” being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sung et al., US 2014/0085585 A1.
Claim 1 is anticipated by Sung et al. figures 1, 9 and accompanying text which discloses a display device comprising: 
. an array substrate 111 (110)
. a color filter substrate 121 (120) 
. a flexible printed circuit 140 bonded to a surface of another side of the array substrate 110 away from the color filter substrate 120.
. a conductive extension laver CL comprising a first conductive portion CL2 disposed on a lateral surface of the array substrate 111 and a second conductive portion CL3 disposed on a bottom surface of the array substrate 111 
. wherein the flexible printed circuit 140 is bonded to a surface of one side of the second conductive portion away from the array substrate (see fig. 9).
. an integrated circuit (IC) unit 141
. a backlight unit 200
Re claims 4-5, wherein the flexible printed circuit 140 comprises a first flat portion (e.g., portion where bonded on a surface of the side of the second conductive portion away from the array substrate), a second flat portion (e.g., portion where disposed opposite to the first flat portion and parallel to the first flat portion) and a bending portion therebetween (see fig. 9).
Re claims 7-8 and 10, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 9,329,447. 
Re claim 2, Sung et al. disclose the claimed invention as described above except for the backlight module being disposed between both ends of the flexible printed circuit.   It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Sung et al. backlight unit located between two ends of the flexible printed circuit, as evidence from the Applicant’s admitted prior art, figs 1-2, since it is a common practice in the display art  for saving space and reducing heat dissipating through a display chassis.
Re claim 6, although Sung et al. do not disclose the IC unit 141 disposed on a surface of one side of the array substrate away from the first flat portion and disposed opposite to the first flat portion.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to employ a position of the IC unit as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871